Exhibit 10.1

THIRD OMNIBUS AMENDMENT TO LOAN DOCUMENTS
AND REAFFIRMATION AGREEMENT

This THIRD OMNIBUS AMENDMENT TO LOAN DOCUMENTS AND REAFFIRMATION AGREEMENT,
dated as of March 23, 2018 (this “Amendment and Reaffirmation”), is entered into
by and among CALENCE, LLC, a Delaware limited liability company, INSIGHT DIRECT
USA, INC., an Illinois corporation, INSIGHT PUBLIC SECTOR, INC., an Illinois
corporation (each a “Reseller” and collectively, the “Resellers”), INSIGHT
ENTERPRISES, INC., a Delaware corporation (“Parent Guarantor”), INSIGHT CANADA
HOLDINGS, INC., f/k/a Insight Canada, Inc., INSIGHT NORTH AMERICA, INC., INSIGHT
DIRECT WORLDWIDE, INC., INSIGHT RECEIVABLES HOLDING, LLC and INSIGHT TECHNOLOGY
SOLUTIONS, INC. (collectively, the “Subsidiary Guarantors” and, together with
the Resellers and the Parent Guarantor, the “Reaffirming Parties”), WELLS FARGO
CAPITAL FINANCE, LLC, successor by merger to Castle Pines Capital LLC, a
Delaware limited liability company as Administrative Agent, Collateral Agent,
Syndication Agent, and Administrative Agent (“WFCF”, or the “Agent” as the
context may require). Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Existing Credit Agreement (as
defined below).

WHEREAS, the Resellers, the Lenders and the Agent have entered into the Second
Amended and Restated Credit Agreement dated as of June 23, 2016 (as the same may
have been amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”);

WHEREAS, Parent Guarantor and WFCF have entered into the Amended and Restated
Parent Guaranty dated as of April 26, 2012 (as the same has been amended,
supplemented or otherwise modified prior to the date hereof, the “Parent
Guaranty”);

WHEREAS, the Subsidiary Guarantors and WFCF have entered into the Amended and
Restated Subsidiary Guaranty dated as of April 26, 2012 (as the same has been
amended, supplemented or otherwise modified prior to the date hereof, the
“Subsidiary Guaranty”, and together with the Parent Guaranty, the “Reaffirmed
Guaranties”);

WHEREAS, this Amendment and Reaffirmation is being executed and delivered
pursuant to Section 17.2 of the Existing Credit Agreement; and

WHEREAS, the Parent Guarantor and Subsidiary Guarantors wish to reaffirm the
terms and conditions of the Reaffirmed Guaranties to which they are a party.

NOW, THEREFORE, in consideration of the premises set forth above, the parties
hereto hereby agree as follows:



  1.   Amendment to Exhibit A. Subject to the satisfaction of the conditions set
forth in Section 5 below, Exhibit A of the Existing Credit Agreement is deleted
in its entirety and replaced with the Exhibit A attached to this Amendment and
Reaffirmation.



  2.   Amendments to Exhibit B. Subject to the satisfaction of the conditions
set forth in Section 5 below, the parties hereby agree to the following
amendments to Exhibit B and the preamble, as applicable, to the Existing Credit
Agreement:

A. The definition of “Administrative Agents” is amended by replacing the current
definition with the following new definition:

“Administrative Agent – means Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, in its capacity as an Administrative Agent under this
Agreement, and its successors and assigns in such capacity.”

B. The definition of “Aggregate Channel Finance Loan Facility Limit” is amended
by replacing (1) the words “Three Hundred Twenty-Five Million Dollars” with
“Four Hundred Million Dollars”, and (2) the parenthetical dollar amount
“($325,000,000)”, with “($400,000,000)”.

C. The definition, “Commitment” is amended by replacing the last sentence
thereof with the following: “The aggregate amount of the Commitments on the
Third Amendment Effective Date is $400,000,000”

D. The defined term “CPC” is amended by replacing “CPC” with “WFCF”.

E. The definition “Reseller(s)” in Exhibit B to the Existing Credit Agreement is
amended by replacing the existing definition with the following new definition:

“Reseller(s) – means Calence, LLC, a Delaware limited liability company, Insight
Direct USA, Inc., an Illinois corporation, Insight Public Sector, Inc., an
Illinois corporation.”

F. The following definition is added to Exhibit B of the Existing Credit
Agreement in the appropriate alphabetical order therein:

“Third Amendment Effective Date’ means March 23, 2018.”



  3.   Amendment to clause (a) of Section 3.3. Subject to the satisfaction of
the conditions set forth in Section 5 below, the parties hereby agree to amend
clause (a) of Section 3.3 of the Existing Credit Agreement by replacing the
dollar amount “$25,000,000”in the third sentence, with “$0”.



  4.   Reaffirmation of Reaffirmed Guaranties. Without in any way establishing a
course of dealing by the Agent or any Lender, the Parent Guarantor and
Subsidiary Guarantors reaffirm the terms and conditions of the Reaffirmed
Guaranties to which they are a party and acknowledge and agree that the
Reaffirmed Guaranties remain in full force and effect and are hereby reaffirmed,
ratified and confirmed. Each Reaffirming Party represents and warrants that each
representation and warranty made by such Reaffirming Party in each Reaffirmed
Guaranty to which it is a party is true and correct on and as of the date hereof
in all material respects (except to the extent such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty was true and correct in all material respects as of such earlier date).



  5.   Conditions of Effectiveness. The effectiveness of this Amendment and
Reaffirmation is subject to the following conditions precedent:

(a) the Agent shall have received counterparts of this Amendment and
Reaffirmation duly executed by the Resellers, the Parent Guarantor, the
Subsidiary Guarantors and the Lenders required to execute and deliver this
Amendment and Reaffirmation in order to give effect hereto;

(b) the Agent shall have received such Secretary Certificates and Resolutions of
the Loan Parties as are customary for transactions of this type;

(c) the Agent shall have received current UCC searches for each Loan Party in
such Loan Party’s state of organization, as follows (a) Insight Canada Holdings,
Inc., Insight Direct Worldwide, Inc., and Insight North America, Inc., Arizona;
(b) Calence, LLC, Insight Enterprises, Inc., and Insight Technology Solutions,
Inc., Delaware; and (c) Insight Public Sector, Inc., Insight Direct USA, Inc.,
and Insight Receivables Holding, LLC, Illinois; and

(d) Resellers shall have paid all documented out-of-pocket expenses and
reasonable attorney fees incurred by the Agent in connection with the
transactions evidenced by this Amendment and Reaffirmation to the extent
invoiced prior to the Third Amendment Effective Date.



  6.   Effect on the Existing Credit Agreement.

(a) Upon the effectiveness of this Amendment and Reaffirmation, on and after the
date hereof, each reference in the Existing Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Existing Credit Agreement, as amended and modified
hereby.

(b) Except as expressly set forth herein, (i) the execution, delivery and
effectiveness of this Amendment and Reaffirmation shall neither operate as a
waiver of any rights, power or remedy of the Agents or the Lenders under the
Existing Credit Agreement or any other documents executed in connection with the
Existing Credit Agreement, nor constitute a waiver of any provision of the
Existing Credit Agreement nor any other document executed in connection
therewith and (ii) the Existing Credit Agreement and all other documents,
instruments and agreements executed and/or delivered in connection therewith and
are hereby ratified and confirmed.



  7.   Governing Law. This Amendment and Reaffirmation shall be construed in
accordance with and governed by the law of the State of New York.



  8.   Headings. Section headings in this Amendment and Reaffirmation are
included herein for convenience of reference only and shall not constitute part
of this Amendment and Reaffirmation.



  9.   Counterparts. This Amendment and Reaffirmation may be executed in any
number of counterparts and by one or more of the parties hereto on any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same agreement. This Amendment and
Reaffirmation shall become effective upon the execution of a counterpart hereof
by each of the parties hereto. Delivery of an executed counterpart of a
signature page of this Amendment and Reaffirmation by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment and Reaffirmation.



  10.   Consent to Amendment of Intercreditor Agreement. By its signature below,
each Lender party hereto hereby consents to the amendment of the JPMorgan Bank
Intercreditor Agreement to permit the increase in the Aggregate Channel Finance
Loan Facility Limit as contemplated herein.

Remainder of page intentionally left blank.

IN WITNESS WHEREOF, this Amendment and Reaffirmation has been duly executed and
delivered on the date first above written.

CALENCE, LLC, as a Reseller

By: /s/ Lynn Willden—
Name: Lynn Willden
Title: Treasurer


INSIGHT DIRECT USA, INC., as a Reseller

By: /s/ Lynn Willden—
Name: Lynn Willden
Title: Treasurer


INSIGHT PUBLIC SECTOR, INC., as a Reseller

By: /s/ Lynn Willden—
Name: Lynn Willden
Title:


INSIGHT ENTERPRISES, INC., as Parent Guarantor

By: /s/ Lynn Willden—
Name: Lynn Willden
Title: Treasurer


INSIGHT CANADA HOLDINGS, INC., as Subsidiary Guarantor

By: /s/ Lynn Willden—
Name: Lynn Willden
Title: Treasurer


INSIGHT NORTH AMERICA, INC., as Subsidiary Guarantor

By: /s/ Lynn Willden—
Name: Lynn Willden
Title: Treasurer


Signatures continue on next page.

INSIGHT DIRECT WORLDWIDE, INC., as Subsidiary Guarantor

By: /s/ Lynn Willden—
Name: Lynn Willden
Title: Treasurer


INSIGHT RECEIVABLES HOLDING, LLC, as Subsidiary

Guarantor

By: /s/ Lynn Willden—
Name: Lynn Willden
Title: Treasurer


INSIGHT TECHNOLOGY SOLUTIONS, INC., as Subsidiary Guarantor

By: /s/ Lynn Willden—
Name: Lynn Willden
Title: Treasurer


Signatures continue on next page.

1

ACKNOWLEDGED AND AGREED:

WELLS FARGO CAPITAL FINANCE, LLC


as Administrative Agent, Collateral Agent and as a Lender

By: /s/ John Hanley—
Name: John Hanley
Title: Senior Vice President



































Signatures continue on next page.

BRANCH BANKING AND TRUST COMPANY,


as a Lender,

By: /s/ Vicount Cornwall
Name: Vicount Cornwall
Title: Senior Vice President









































Signatures continue on next page.

BANK OF AMERICA, N.A.,


as a Lender,

By: /s/ Alain Pelanne
Name: Alain Pelanne
Title: Vice President









































Signatures continue on next page.

ZB, N.A. dba NATIONAL BANK OF ARIZONA,


as a Lender,

By: /s/ Sabina Aaronson
Name: Sabina Aaronson
Title: Vice President










































Signatures continue on next page.

BANK OF THE WEST,


as a Lender,

By: /s/ Scott Bruni
Name: Scott Bruni
Title: Vice President









































Signatures continue on next page.

BOKF, NA d/b/a BANK OF ARIZONA,


as a Lender,

By: /s/ James Wessel
Name: James Wessel
Title: Senior Vice President










































Signatures continue on next page.

COMERICA BANK,


as a Lender,

By: /s/ Joel Makolin
Name: Joel Makolin
Title: Vice President


2

EXHIBIT A
LENDERS’ FACILITIES AND PRO-RATA SHARES

                      Channel Finance Loan     Lender   Facility   Pro-Rata
Shares
Wells Fargo Capital Finance LLC
  $ 238,153,846.15       59.54 %
 
               
Bank of America, N.A.
  $ 43,076,923.08       10.77 %
 
               
National Bank of Arizona
  $ 30,769,230.77       7.69 %
 
               
Bank of the West
  $ 27,692,307.70       6.92 %
 
               
BOKF, NA d/b/a Bank of Arizona
  $ 20,923,076.92       5.23 %
 
               
Branch Bank & Trust
  $ 20,923,076.92       5.23 %
 
               
Comerica Bank
  $ 18,461,538.46       4.62 %
 
               
All Lenders
  $ 400,000,000       100.000 %
 
               

3